COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00352-CR
Style:                   Nelson Oroyo Rodriguez v. The State of Texas
Date motion filed*:      November 15, 2017
Type of motion:          Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant’s appointed counsel Tom Abbate
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 September 15, 2017
       Number of extensions granted:          1     Current Due Date: November 14, 2017
       Date Requested:                    December 29, 2017 (105 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: December 29, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Although the Court of Criminal Appeals’ extension order has expired, because
       appellant’s counsel’s request states, among other things, that Hurricane Harvey has
       continued to affect his practice, his second extension is granted, but counsel is warned
       that no further extensions will be granted due to the total length requested. See
       Extension of Emergency Order Authorizing Modification and Suspension of Court
       Procedures in Proceedings Affected by Disaster, Misc. Docket No. 17-013 (Tex. Crim.
       App. Sept. 26, 2017); TEX. R. APP. P. 2, 38.6(d). Accordingly, if appellant’s brief is not
       filed by December 29, 2017, this Court may abate this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                                                 Acting for the Court
Date: November 21, 2017



November 7, 2008 Revision